UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 15, 2010 SUPERTEX, INC. (Exact name of registrant as specified in its charter) California 0-12718 94-2328535 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1235 Bordeaux Drive, Sunnyvale, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 408-222-8888 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.02Results of Operations and Financial Condition. Item 9.01Financial Statements and Exhibits. Signatures Item 2.02.Results of Operations and Financial Condition. On October 15, 2010,Supertex, Inc. (the Company)announced via news release estimated results for its fiscal 2011 second quarter ended October 2, 2010.The full text of the news release issued in connection with that announcement is attached as Exhibit 99.1 to this Current Report on Form 8-K. The information contained in Item 2.02 and Exhibit 99.1 of this Current Report on Form 8-K shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 (the "Exchange Act") or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit 99.1,the Company'sNews Release dated October 15, 2010, is furnished pursuant to Item 2.02 of Form 8-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Supertex, Inc (Registrant) Date: October 15, 2010 By /s/ Phillip A. Kagel Name Phillip A. Kagel Title Vice President, Finance and Chief Financial Officer Exhibit Index ExhibitExhibit Description Exhibit 99.1Registrant's News Release dated October 15, 2010, is furnished pursuant to Item 2.02 of Form 8-K.
